                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ICE TRAINING CENTER,                                         CIVIL ACTION
               Plaintiff,

               v.

FOREST RIVER INC. AND                                        NO. 18-4819
MOTORHOMES 2 GO BY TERRYTOWN,
               Defendants.

                                 MEMORANDUM OPINION

       Plaintiff Ice Training Center brings this action against Defendants Forest River, Inc. and

Motorhomes 2 Go by Terrytown for claims related to an allegedly defective motorhome

purchased in Michigan. Specifically, Plaintiff asserts claims of (i) revocation of acceptance of

contract, (ii) violations of Pennsylvania’s Unfair Trade Practice and Consumer Protection Law,

73 P.S. §§ 201–1, et seq., (iii) violations of the Magnuson-Moss Warranty Act, 15 U.S.C.

§§ 2301, et seq., and (iv) breach of warranty. Each claim is asserted against both Defendants.

       This suit was initially brought in Pennsylvania state court. Defendants removed, and now

move to transfer to the Western District of Michigan (Southern Division), citing a forum

selection clause in the motorhome purchase agreement. For the reasons that follow, the motion

shall be granted.

       I.      BACKGROUND

       Plaintiff is a business located in Pennsylvania. Defendant Motorhomes 2 Go by

Terrytown is a motorhome vendor located in Michigan. Defendant Forest River, Inc. is a

motorhome manufacturer and distributer located in Indiana.

       In June of 2018, Plaintiff traveled from Pennsylvania to Michigan and purchased a

motorhome from Defendant Motorhomes 2 Go. According to the complaint, “[t]he motorhome
was manufactured by Forest River and was warranted by both Forest River and Motorhomes 2

Go.” According to Plaintiff, the motorhome broke down in Ohio on the way back to

Pennsylvania. Plaintiff attempted to revoke acceptance and return the motorhome, but

Defendant Motorhomes 2 Go refused. Plaintiff avers that, since then, the motorhome has

suffered from numerous other defects and maintenance issues, and has been serviced in Ohio,

Pennsylvania, New Jersey and Maine.

       Defendants now seek to transfer this action to the Western District of Michigan pursuant

to 28 U.S.C. § 1404(a), citing the forum selection clause in the sales agreement signed by

Plaintiff and Defendant Motorhomes 2 Go. This term provides that,

       Should any dispute arise out of, or relate to, this Agreement, the RV sold pursuant to this
       Agreement, and/or service work on the RV, those disputes shall be governed by the
       substantive laws of the state of Michigan, without regard to conflict of law rules. Buyer
       also agrees that the exclusive jurisdiction for deciding any dispute shall be in Kent
       County, Michigan, as that is the location of Dealer’s main office. This means that if
       Buyer files a claim against Dealer about anything with the RV, Michigan law will control
       that claim, and Buyer will file any claim in Kent County, Michigan.

Defendants acknowledge that Defendant Forest River did not sign and is not bound by this

agreement.

       II.     ANALYSIS

       Generally, in evaluating motions to transfer under Section 1404(a), “a district court may

transfer a civil action to another district where the case might have been brought, or to which the

parties have consented, for the convenience of the parties and witnesses and in the interest of

justice.” In re McGraw-Hill Glob. Educ. Holdings LLC, 909 F.3d 48, 57 (3d Cir. 2018).

“Factors the court must consider include the three enumerated under the statute—convenience of

the parties, convenience of the witnesses, and the interests of justice—along with all other

relevant private and public factors, including the plaintiff’s choice of forum and the local interest



                                                  2
in deciding local controversies close to home.” Id. “Courts consider these factors to determine,

on balance, whether the litigation would ‘more conveniently proceed and the interests of justice

be better served by transfer to a different forum.’” Id. (quoting Jumara v. State Farm Ins. Co.,

55 F.3d 873, 879 (3d Cir. 1995)).

       However, following the Supreme Court’s decision in Atlantic Marine, “the traditional

balancing test is modified when a forum selection clause applies to a dispute.” Id. (citing

Atlantic Marine Constr. Co. v. U.S. District Court, 571 U.S. 49, 63 (2013)). “Specifically,

district courts (1) must give no weight to the forum preferred by ‘the party defying the forum-

selection clause’; (2) must deem the private interests to ‘weigh entirely in favor of the

preselected forum’ because the parties agreed to the preselected forum and thereby waived the

right to challenge it as inconvenient; and (3) must proceed to analyze only public interests.” In

re: Howmedica Osteonics Corp, 867 F.3d 390, 402 (3d Cir. 2017) (quoting Atlantic Marine, 571

U.S. at 581-82). “[W]ith these modifications to the typical § 1404(a) analysis, district courts

should enforce valid forum-selection clauses ‘in all but the most unusual cases.’” Id. (quoting

Atlantic Marine, 571 U.S. at 583) (brackets omitted).

       The analysis is further complicated where, as here, some but not all parties are signatories

to a forum selection clause. The Third Circuit recently announced a four-step framework

governing such inquiries:

       Step One: Forum-Selection Clauses. At the first step, the court assumes that Atlantic
       Marine applies to parties who agreed to forum-selection clauses and that, in all but the
       most unusual cases, claims concerning those parties should be litigated in the fora
       designated by the clauses. . . .

       Step Two: Private and Public Interests Relevant to Non-Contracting Parties. Second, the
       court performs an independent analysis of private and public interests relevant to non-
       contracting parties, just as when adjudicating a § 1404(a) transfer motion involving those
       parties in the absence of any forum-selection clauses. . . . If, at this juncture, the Step
       One and Step Two analyses point to the same forum, then the court should allow the case

                                                 3
       to proceed in that forum, whether by transfer or by retaining jurisdiction over the entire
       case, and the transfer inquiry ends there.

       Step Three: Threshold Issues Related to Severance. Third, if the Step One and Step Two
       analyses point different ways, then the court considers severance. . . . [I]n cases where
       severance is neither clearly warranted nor clearly disallowed and is therefore committed
       to the court’s discretion (such as when there are no indispensable parties or defects in
       jurisdiction, venue, or joinder), the court goes on to select the appropriate fora based on a
       combination of interests addressed at the next step.

       Step Four: Efficiency and Non-Contracting Parties’ Private Interests. … [A] district court
       exercises its discretion . . . in choosing the most appropriate course of action, but it
       measures its decision against two key sets of interests. On the one hand, the court
       considers efficiency interests in avoiding duplicative litigation, taking into account case
       management techniques that can reduce inefficiencies accompanying severance, as well
       as any other public interests that may weigh against enforcing a forum-selection clause,
       On the other hand, the court also considers the non-contracting parties’ private interests
       and any prejudice that a particular transfer decision would cause with respect to those
       interests. . . . Only if it determines that the strong public interest in upholding the
       contracting parties’ settled expectations is overwhelmingly outweighed by the
       countervailing interests can the court, at this fourth step, decline to enforce a valid forum-
       selection clause.

Id. at 404-05 (internal citations and punctuation omitted).

       Here, neither party fully addresses the application of the four-factor framework to this

matter. Nonetheless, its application is clear: Michigan is the most appropriate forum.

       Plaintiff does not contest that the forum selection clause is valid or that its claims fall

within the scope of the clause. Thus, at step one, the Court assumes that Atlantic Marine applies

to the claims between the signatories—Plaintiff and Defendant Motorhomes 2 Go. Applying that

rubric, the public factors cited by Plaintiff in favor of litigation in Pennsylvania simply do not

present a “most unusual case[],” as required to defeat a forum selection clause. Id. at 402. While

Plaintiff points out that numerous witnesses—namely, mechanics that have serviced the

motorhome—reside in or near this District, it appears that other such witnesses reside in Ohio,

where the motorhome first broke down, and further afield, in Maine. Thus there are no particular

efficiency gains to adjudicating this dispute in Pennsylvania over Michigan. Further, since

                                                  4
Plaintiff does not contest that Michigan law governs this suit, the courts of Michigan have the

greater facility and interest in adjudicating this matter.1

         Step two, consideration of the private and public interests relevant to the non-contracting

party, Defendant Forest River, 2 also tilts in favor of transfer. Defendant Forest River notes that

it is a resident of Indiana, and that it finds Michigan to be a more convenient forum compared to

Pennsylvania. Accordingly, its private interests militate in favor of transfer to Michigan.

         Since both Steps One and Two are aligned, the Court need not proceed further.

Nonetheless, Steps Three and Four also reinforce that the Western District of Michigan is the

more appropriate forum. At Step Three, severance is not warranted. No party claims any venue

or jurisdictional defects here or in the Western District of Michigan. Further, Plaintiff asserts all

claims against both Defendants, and thus any severance would necessarily result in duplicative

litigation. Finally, at Step Four, there are no “overwhelming[] . . . countervailing interests” that

might outweigh “the strong public interest in upholding the contracting parties’ settled

expectations.” Id. at 405.

         Applying the law of this Circuit, this case must be transferred to the Western District of

Michigan. An appropriate order follows.

                                                                BY THE COURT:


                                                                /s/Wendy Beetlestone, J.

                                                                _______________________________
                                                                WENDY BEETLESTONE, J.


1
  Plaintiff brought one Pennsylvania specific claim, for violation of Pennsylvania’s Unfair Trade Practices and
Consumer Protection Law. Nonetheless, the four other claims would be governed by Michigan law, and thus
Michigan law would apply to the bulk of this suit.
2
  While Plaintiff asserts that the Court should consider its private interests—namely, the hardship of litigating in the
comparatively distant Michigan—the Third Circuit clearly directed that “courts at Step Two should consider the
private and public interests of the parties who have not signed a forum-selection agreement.” Id. at 404 (emphasis in
original) (internal quotation marks omitted). Thus Plaintiff’s private interests shall not be considered.

                                                           5
